Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 14-17, 22-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beutter US6974137.
Claim 9. Beutter discloses a gasket retainer for use in a fluid delivery system, comprising: a base member (30) formed of a substantially flat sheet of material (Abstract 1-2 and P.0042:2-3); and a gasket-capturing major aperture (34) having a non-convex periphery disposed in said base member; wherein the gasket-capturing major aperture comprises a major diameter (at B-B’ below) sufficiently large to allow passage of a circular element therethrough and a minor diameter (at A-A’ below) sufficiently small to engage a cavity, groove, or thread on the outside diameter of said circular element; and wherein the base member is configured to be flexed and then released during the installation of the circular element, and wherein the gasket capturing major aperture is configured to flex with the base member. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).
Also, it has been held that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial. For instance, drawings in a utility patent can anticipate or make obvious the claimed invention. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).


    PNG
    media_image1.png
    657
    675
    media_image1.png
    Greyscale

Claim 10. Beutter discloses the gasket capturing major aperture is elliptically shaped and smoothly concave (shown above).

Claim 14 and 22. Beutter discloses at least one fastener aperture (44a).

Claim 15, 23, and 27. Beutter discloses a pair of fastener apertures (44a and 44b).

Claim 16, 24, and 28. Beutter discloses the pair of fastener apertures are diametrically opposed across the gasket-capturing major aperture (44a and 44b above).

Claim 17 and 25. Beutter discloses a gasket retainer for use in a fluid delivery system, comprising: a base member (30) formed of a substantially flat sheet of material (Abstract 1-2 and P.0042:2-3); and a gasket-capturing major aperture (34) having a non-convex periphery disposed in said base member; wherein the gasket-capturing major aperture comprises a major diameter (at B-B’) sufficiently large to allow passage of a circular element therethrough and a minor diameter (at A-A’) sufficiently small to engage a cavity, groove, or thread on the outside diameter of said circular element, and comprises approximately one-half of a larger ellipse which is truncated along the minor diameter by a straight/large radius portion blended into corner curves at opposing ends of the straight portion (see shape of 34 above), and wherein the base member is configured to be flexed and then released during the installation of the circular element, and wherein the gasket capturing major aperture is configured to flex with the base member.
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).
Also, it has been held that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial. For instance, drawings in a utility patent can anticipate or make obvious the claimed invention. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Beutter US6974137 as applied to claim 9 and 17 above.
Claim 11 and 18. Beutter discloses the base member comprises steel (Col.4:21-22) but is silence on being stainless steel. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the base member from stainless steel with the motivation of having a corrosion resistance, fire and heat resistance base member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 12 and 20. Beutter fails to disclose the base member is rectangular shaped, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the base member in a rectangular shape or any shape required depending on the use and application, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.

Allowable Subject Matter
Claims 13, 19, 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the gasket capturing major aperture comprises a first gasket capturing major aperture and the gasket retainer further comprises a second gasket capturing major aperture and the gasket-capturing major aperture is D- shaped, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633